325 F. Supp. 2d 235 (2004)
UNITED STATES of America
v.
Barry LANDGARTEN, Defendant.
No. 04-CR-70 (JBW).
United States District Court, E.D. New York.
July 23, 2004.
Douglas Morris, Brooklyn, NY, for Defendant.
Daniel E. Wenner, U.S. Attorney, Brooklyn, NY, for Plaintiff.

MEMORANDUM & ORDER
WEINSTEIN, Senior District Judge:
Following the Supreme Court's decision in Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531, ___ L.Ed.2d ___ (2004), this court ordered empaneled a sentencing jury to decide whether certain enhancements requested by the government in this embezzlement case were proved beyond a reasonable doubt. United States v. Landgarten, 325 F. Supp. 2d 234, 2004 WL 1576516 (E.D.N.Y. July 15, 2004); see also United States v. Khan, 325 F. Supp. 2d 218, *236 2004 WL 1616460 (E.D.N.Y. July 20, 2004) (discussing how a jury, as a representative cross section of community, can contribute to a more humane and effective sentencing process, in accordance with historical jury powers embodied in the Constitution).
On July 16, 2004, counsel for defendant wrote to the court:
After further discussions with the government and consultation with my client, Mr. Barry Landgarten, the defendant will not object to the government's request that the calculations under the Guidelines include an enhancement of 8 for loss and 2 for abuse of trust. Therefore, there is no longer a need for a sentencing jury to determine those two enhancements.
Upon consent of the government, the order to empanel a sentencing jury is canceled. The issue is mooted.
SO ORDERED.